DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a Final Office action in response to applicant's amendment and response received 10/25/2021, responding to the 07/27/2021 non-final/final office action provided in rejection of claims 1-12 and 14-21.

3.	Claims 1-9, 12, and 14-21 have been amended. Claims 1-12 and 14-22 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Examiner notes
(A). Drawings submitted on 09/19/2018 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.

In light of the amendment of claims, the Previous Action's rejections of those claims under 35 U.S.C. § 112 are hereby withdrawn.

Response to Arguments

Applicant's arguments filed 10/25/2021, in particular, pages 8-12, have been fully considered but moot in view of new ground rejections.
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 8, 11, 14-16 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wiener et al. (US 2019/0317887 A1).
As to claim 1, Wiener discloses a non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, cause performance of steps comprising: 
storing configuration (At abstract, first unit of program code may be configured to execute when the toggle variable is inactive, and a second unit of program code may be configured to execute when the toggle variable is active. First plugin software may be implemented in a scripting language. The first plugin software [i.e. first module], whether enabled or disabled, might not affect the toggle variable. Second plugin software may also be implemented in the scripting language. The second plugin software [i.e. second module], when enabled, is configured to set the toggle variable as active), information indicating that, a disable test operations configuration is associated with a first module (par. 0123, the user may enable one or more plugins by way of this web page. In some cases, only authorized users (e.g., users with administrative privileges to computational instance 322) can enable (or disable) plugins. Disabling of a plugin may place the plugin in a state in which it cannot be executed by way of host software program 600);
wherein modular-level accessibility to each of a plurality of modules comprising the first module is defined at least in part by a respective descriptor corresponding to each of the plurality of modules (par. 0128, integration and testing of host software program 600, plugin 704 may define a toggle T1. This toggle may be implemented as a system property, flag, or variable that is scoped such that it can be accessed by host software program 600 [i.e. accessibility to each of a plurality of modules]. Thus, in some embodiments, toggle T1 may be a Boolean variable (taking on values of true or false), an enumerated type (e.g., defined to support values of "active" and "not active") or an integer (where a value of zero indicates that the toggle is not active and any other value indicates that the toggle is active). Regardless of implementation details, when plugin 704 is enabled, toggle T1 [i.e. toggle between other module / plurality of module] may be activated. When plugin 704 is disabled, toggle T1 may be deactivated. The code that supports API 706 may check, at block 708, whether toggle T1 is activated. Further, see pars. 0110, 0126);  
based on the disable test operations configuration associated with the first module: disabling a plurality of test operations recited in a first set of code corresponding to the first module without disabling one or more other operations recited in the first set of code corresponding to the first module (par. 0123-0124, This plugin architecture can be reused during the development process. For instance, at least some new features being added to remote network management platform 320 each may be developed as plugins. During integration testing, the code [i.e. a first set of code corresponding to the first module] base including the plugins can undergo initial regression testing by disabling all of the plugins. Then one or more of the plugins can be enabled at a time for testing of those specific plugins and/or further regression testing. Other testing possibilities exist. Further, at claim 12, wherein the first plugin software and the second plugin software are two incremental aspects of a particular software feature, and wherein the first plugin software can be developed and tested independently from the second plugin software. Further, see pars. 0130, 0134, 0143, and 0146);
wherein one or more test operations recited in a second set of code corresponding to a second module are enabled (par. 0146, block 900 of FIG. 9 may involve operating a remote network management platform software application containing APIs configured to facilitate the use of first plugin software and second plugin software with the remote network management platform software application. The first plugin software may be implemented in a scripting language. The first plugin software, whether enabled or disabled, does not affect a toggle variable. The second plugin software may be implemented in the scripting language [i.e. a first set of code corresponding to the first module]. The second plugin software, when enabled, is configured to set the toggle variable as active.; further see par. 0123-0124).

As to claim 2, Wiener discloses the medium wherein the steps further comprise: 
receiving a command to set the disable test operations configuration (par. 0133, the developer develop [i.e. receiving command] the plugin with the sorting algorithm first. Once this plugin has passed unit and integration tests, it committed to the code base, and the code base remains shippable. Even though the plugin is not used and is disabled [i.e. disable test operations configuration] by default, testing has verified that its presence in the code base does not have a negative impact on shipped features; further see par. 0123-0124); 
wherein storing the configuration information indicating that the disable test operations configuration is associated with the first module is responsive to receiving the command (Claim 13, operating, by one or more server devices, a remote network management platform software application containing application programming interfaces (APIs) configured to facilitate the use of first plugin [i.e. first module] software and second plugin software with the remote network management platform software application, wherein the first plugin software is implemented in a scripting language, wherein the first plugin software, whether enabled or disabled, does not affect a toggle variable, wherein the second plugin software is implemented in the scripting language, and wherein the second plugin software, when enabled, is configured to set the toggle variable as active Further see, claim 20, pars. 0123-0124, 0133, 0134 and 0143).  

As to claim 3, Wiener discloses the medium wherein the command specifies a pattern or rule that is used to identify the first module (par. 0123, identifying which plugins a user is authorized to use and allow such the be shown on a web page for enabling / disable specific plug-in testing.par. 0148, Block 904 may involve receiving, from the first plugin software and by way of a particular API of the remote network management platform, a first request. The particular API may be associated with logic [i.e. rule] configured to check whether the toggle variable [i.e. command specifies a pattern or rule] is active or inactive. Further, see par. 0004, claim 1).  

As to claim 4, Wiener discloses the medium wherein the command explicitly specifies the first module (par. 0123, “The enabling process may involve a user associated with managed network navigating to a web page provided by computational instance …par. 0143, Regression and new feature testing can also take advantage of this plugin-based architecture. Consider, for the moment, just a single plugin and any associated code that is added to the host software program. In order to test the host software program with the plugin enabled and disabled, two testing passes may be used. In the first pass, the plugin is disabled [i.e. first module], and the usual regression test suite is performed. In the second pass, the plugin is enabled, and two types of tests are performed. The first type includes new tests specifically [i.e. explicitly specifies] designed to validate the functionality of the plugin.)

As to claim 8, Wiener discloses the medium wherein the configuration information includes a respective indication of whether a test operations configuration is disabled or enabled for each of the plurality of modules (par. 0123, “The enabling process may involve a user associated with managed network navigating to a web page provided by computational instance …par. 0146, Block 900 of FIG. 9 may involve operating a remote network management platform software application containing APIs configured to facilitate the use of first plugin software and second plugin software with the remote network management platform software application. The first plugin software may be implemented in a scripting language. The first plugin software, whether enabled or disabled, does not affect a toggle variable. The second plugin software may be implemented in the scripting language. The second plugin software, when enabled, is configured to set the toggle variable as active. Further see claim 1).
   
As to claim 11, Wiener discloses the medium wherein the configuration information is stored by a virtual machine executing operations associated with the particular module (par. 0077, FIG. 5A also depicts devices, applications, and services in managed network 300 as configuration items 504, 506, 508, 510, and 512. As noted above, these configuration items represent a set of physical and/or virtual devices (e.g., client devices, server devices, routers, or virtual machines), applications executing thereon. Further, see pars. 0062, 0063, 0073, 0075).
  
As to claim 14, Wiener discloses the medium wherein at least one of the plurality of test operations comprises an assertion (par. 0128, In order to facilitate rapid development, integration and testing of host software program 600, plugin 704 may define a toggle T1. This toggle may be implemented as a system property, flag [i.e. assertion], or variable that is scoped such that it can be accessed by host software program 600 [i.e. comprises with plurality of test operations]. Thus, in some embodiments, toggle T1 may be a Boolean variable [taking on values of true or false]).  

As to claim 15, Wiener discloses the medium wherein at least one of the plurality of test operations evaluates to a true or false Boolean value based on whether a corresponding test passes or fails (par. 0128, In order to facilitate rapid development, integration and testing of host software program 600, plugin 704 may define a toggle T1. This toggle may be implemented as a system property, flag, or variable that is scoped such that it can be accessed by host software program 600. Thus, in some embodiments, toggle T1 may be a Boolean variable [taking on values of true or false based on evaluation / analysis]; Further see par. 0115-0117).  

As to claim 16, Wiener discloses the medium wherein the command comprises one or more of a command line argument, text in a configuration file, an application programming interface (API) call, and user input to an integrated development environment (IDE) (par. 0123-0124; par. 0126).
  
As to claim 20, Wiener discloses a system comprising: 
at least one device including a hardware processor (par. 0046); 
the system being configured to perform operations comprising (par. 0047):
For remaining limitations, see remarks regarding claim 1.

As to claim 21, it is the method claim, having similar limitations of claim 1. Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claim 1.

As to claim 22 Wiener discloses the medium wherein the steps further comprise: 
executing the first set of code, wherein executing the first set of code comprises: encountering a first location (par. 0128, testing of host software program 600, plugin 704 may define a toggle T1. This toggle may be implemented as a system property, flag, or variable that is scoped such that it can be accessed by host software program 600. Thus, in some embodiments, toggle T1 may be a Boolean variable (taking on values of true or false), an enumerated type (e.g., defined to support values of "active" and "not active" [i.e. setting condition / flag]) or an integer (where a value of zero indicates that the toggle is not active and any other value indicates that the toggle is active). Regardless of implementation details, when plugin 704 is enabled, toggle T1 may be activated. When plugin 704 is disabled, toggle T1 may be deactivated. The code that supports API 706 may check, at block 708, whether toggle T1 is activated; see also par. 0123-0124), within the first set of code, corresponding to a first test operation of the plurality of test operations (par. 0124, This plugin architecture can be reused during the development process. For instance, at least some new features being added to remote network management platform 320 each may be developed as plugins. During integration testing, the code base including the plugins can undergo initial regression testing by disabling all of the plugins. Then one or more of the plugins can be enabled at a time for testing of those specific plugins and/or further regression testing. Other testing possibilities exist. Further, at claim 12, wherein the first plugin software and the second plugin software are two incremental aspects of a particular software feature [i.e. plurality of test operations], and wherein the first plugin software can be developed and tested independently from the second plugin software. Further, see pars. 0134, 0140-0142 and 0146); 
refraining from executing the first test operation based on the disable test operations configuration associated with the first module (pars. 0123-0124, the enabling process may involve a user associated with managed network 300 navigating to a web page provided by computational instance 322. This web page may contain a list of plugins that are available to managed network 300. For example, plugins that managed network 300 is authorized to use may appear in a separate list from plugins. … the code base including the plugins can undergo initial regression testing by disabling all of the plugins. Then one or more of the plugins can be enabled at a time for testing of those specific plugins and/or further regression testing. Other testing possibilities exist. Further see par. 0146); 
encountering a second location (par. 0128, testing of host software program 600, plugin 704 may define a toggle T1. This toggle may be implemented as a system property, flag, or variable that is scoped such that it can be accessed by host software program 600. Thus, in some embodiments, toggle T1 may be a Boolean variable (taking on values of true or false), an enumerated type (e.g., defined to support values of "active" and "not active" [i.e. setting condition / flag]) or an integer (where a value of zero indicates that the toggle is not active and any other value indicates that the toggle is active). Regardless of implementation details, when plugin 704 is enabled, toggle T1 may be activated. When plugin 704 is disabled, toggle T1 may be deactivated. The code that supports API 706 may check, at block 708, whether toggle T1 is activated; see also par. 0123-0124), within the first set of code, corresponding to a first operation of the one or more other operations (par. 0146, Block 900 of FIG. 9 may involve operating a remote network management platform software application containing APIs configured to facilitate the use of first plugin software [i.e. first module] and second plugin software with the remote network management platform software application. The first plugin software may be implemented in a scripting language. The first plugin software, whether enabled or disabled [i.e. refraining] not affect a toggle variable. The second plugin software may be implemented in the scripting language. The second plugin software, when enabled [i.e. other operation], is configured to set the toggle);
 executing the first operation (par. 0156, (i) executing a suite of regression tests [i.e. operation] with the toggle variable inactive, where the suite of regression tests is arranged to test the first unit of program code but not the second unit of program code, and (ii) executing a suite of new tests and modified tests with the toggle variable active).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7, 9 and 17-19 are rejected under 35 U.S.C. 103 as being obvious over Wiener et al (US 2019/0317887 A1) in view of Gupta et al (US 2011/0219359 A1).

As to claim 5, Wiener does not explicitly disclose test operations is recited in a type in a package.

However, Gupta discloses the medium wherein at least one of the plurality of test operations is recited in a type in a package of the first module (pars.0053, FIGS. 3A-3B together depicts the modules of a software application in one embodiment. Only a representative number of modules /test cases [i.e. test operation] are shown as being part of the software application for conciseness. Furthermore, the content of each of the modules/test cases is shown to contain only a representative set of instructions for better understanding the features of the invention. Further, at 0088, Module ATest (315) depicts the content of a test case used for testing application 300. It may be observed that the test case contains instructions according to Java programming language [i.e. type in a package]. Such test cases may be provided by testing frameworks such as JUnit, well known in the relevant arts. Par. 0058, It is noted that the ATest module [i.e. particular module] is shown containing an assertTrue instruction that checks whether the class name of module A is equal to "com.intex.sample.A" with respect to module A. Thus, on running test case ATest (315), the condition is checked and the status of the test case is determined to be pass (if the condition is satisfied /true) and to be fail otherwise. Though only a simple/single condition is shown in the test case, typical test cases have more number of (as well as more complex type of) assertions/conditions that need to be checked during the execution of the application. Further, see Figs. 3A-3B, 5A-5C, pars. 0052, 0054-0055, 0058, 0061 and 0063).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wiener to include at least one of the plurality of test operations is recited in a type in a package of the first module, as disclosed by Gupta, for the purpose of testing cases are specified as test scripts containing instructions according to the same Java programming language. (see, par. 0052 of Gupta)

As to claim 6, Wiener discloses the medium wherein the type comprises one of a class (par. 0135, testing procedures are illustrated in FIGS. 8A-8D. FIG. 8A depicts a feature 800 that is divided into three shippable increments 802A, 802B, and 802C. These increments may be modules of code, such as individual classes).

As to claim 7, Gupta discloses the medium wherein at least another of the plurality of test operations is recited in another type in the package of the first module (par. 0088, the modules forming the software application are divided into a set of packages (such as "com.intex.sample" and "com.intex.sample.lib" noted above), with each package related to a corresponding functionality provided by the software application. In such an embodiment, if the changed set of modules is contained in a first package related to a first functionality provided by the application, testing tool 150 checks whether the referencing set of modules includes a third module belonging to a third package contained in the set of packages, where the third package is different from the first package and is related to a third functionality different from the first functionality. Testing tool 150 then notifies a code reviewer to review the impact of the first functionality on the third functionality if such a third module is present. Further, see par. 0056; 0058 wherein assertions for testing are enabled within the packages).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wiener to include the test operation is recited in a package of the particular module, as 

As to claim 9, Gupta discloses the medium wherein the configuration information indicates that the disable test operations configuration is associated with one of a package of a third module or a type in the package of the third module (par. 0088, the modules forming the software application are divided into a set of packages (such as "com.intex.sample" and "com.intex.sample.lib" noted above), with each package related to a corresponding functionality provided by the software application. In such an embodiment, if the changed set of modules is contained in a first package related to a first functionality provided by the application, testing tool 150 checks whether the referencing set of modules includes a third module belonging to a third package contained in the set of packages, where the third package is different from the first package and is related to a third functionality different from the first functionality. Testing tool 150 then notifies a code reviewer to review the impact of the first functionality on the third functionality if such a third module is present. Further, see par. 0056; 0058 wherein assertions for testing are enabled within the packages).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wiener to include the test operation is recited in a package of the particular module, as disclosed by Gupta, for the purpose of identifying particular module reference to another module. (see, par. 0056 of Gupta)

As to claim 17, Gupta discloses the medium, wherein the command comprises a package prefix for a plurality of packages of the particular module (Gupta at par. 0088, the modules forming the software application are divided into a set of packages (such as "com.intex.sample" and "com.intex.sample.lib" noted above), with each package related [i.e. package prefix] to a corresponding functionality provided by the software application. In such an embodiment, if the changed set of modules is contained in a first package related to a first functionality provided by the application, testing tool 150 checks whether the referencing set of modules includes a third module belonging to a third package contained in the set of packages, where the third package is different from the first package and is related to a third functionality different from the first functionality. Testing tool 150 then notifies a code reviewer to review the impact of the first functionality on the third functionality if such a third module is present. Further, see pars. 0055, 0056 and claim 14).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wiener to include the command comprises a package prefix for a plurality of packages of the particular module, as disclosed by Gupta, because for the purpose of modifying by the users/developers some of the modules forming a software application in for order to fix error (see, par. 0023 of Gupta)

As to claim 18, Gupta discloses the medium wherein the second module comprises a package having the package prefix (Gupta at par. 0088, the modules forming the software application are divided into a set of packages (such as "com.intex.sample" and "com.intex.sample.lib" noted above), with each package related to a corresponding functionality provided by the software application. In such an embodiment, if the changed set of modules is contained in a first package related to a first functionality provided by the application, testing tool 150 checks whether the referencing set of modules includes a third module belonging to a third package contained in the set of packages, where the third package is different from the first package and is related to a third functionality different from the first functionality. Testing tool 150 then notifies a code reviewer to review the impact of the first functionality on the third functionality if such a third module is present. Further, see pars. 0055, 0056 and claim 14), and wherein the one or more test operations recited in the second set of code corresponding to the second module, which are enabled, are in the package having the package prefix (par. 0056, the content of module AI (305) is shown as defining an interface named "AI" and the content of module A (310) is shown as defining a class "A" as an implementation of the interface "AI". Accordingly, during the generation of the reference data, testing tool 150 identifies module A as a referencing module and module AI as a corresponding referred module. Similarly, based on the content of module B (320) [i.e. second set of code], in particular the instruction that class B extends class A, testing tool 150 identifies that module B has a reference to module A. With respect to module C (330), based on the instruction for creation of an instance of class B and its assignment to a variable of class A, testing tool 150 identifies module C as a referencing module and both modules A and B as the corresponding referenced modules. It may be observed that module D (from one package) has a reference to module A (belonging to another package; see also par. 0058)).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wiener to include a different module in the plurality of modules comprises at least one package having the package prefix and wherein the command is not for configuring test operations recited in code of the at least one package of the different module, as disclosed by Gupta, because for the purpose of testing the case is designed to contain the inputs and logic to make operative specific desired portions of the corresponding modules, and to potentially check whether the output resulting from such operation satisfies a desired condition (see, par. 0006 of Gupta)

As to claim 19, Gupta discloses the medium, wherein the command requests setting the disable test operations configuration for each of a plurality of system modules provided in a software development kit and does not apply to non-system modules (par. 0047 teaches test cases are determined based on a mapping data maintained by specific type [i.e. does not apply to non-system modules] of the modules/test cases. “the test cases are determined based on a mapping data maintained by the developers of the modules/test cases. The mapping data specifies for each test case (specified for the application in test case database 190) the corresponding set of modules in the application tested/accessed by the test case. Testing tool 150 then determines the specific set of test cases to be run by checking whether each of the modules [i.e. plurality of system modules] in the final changed set is specified in the mapping data, and including those test cases that are indicated to access/test at least of the modules in the optimal set”. Examiner Note: Gupta only teaches applying the mapping of testing operations to be performed to developer identified modules. 
Further, Gupta does not teach that the system modules are provided in a software development kit.  Official Notice is taken in that modules of a SDK are a well-known type of module and thus it would be obvious to one of ordinary skill in the art to apply the testing operation outlined in Gupta that applies to any module to this well-known type of module in order to disable / enable testing operations to a specific type of module accordingly.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being obvious over Wiener et al (US 2019/0317887 A1) in view of Hind et al (US 2004/0054695 A1).

As to claim 10, Wiener does not explicitly disclose configuration information is stored by a class loader.

However, Hind discloses the medium wherein the configuration information is stored by a class loader (par. 0044, “As depicted, virtual machine 66 includes Aspect-oriented enabled class loader (module) 100, injection system / module 102…The associated rules indicate into which methods and classes the probes are to be inserted…In general the logic is generated by parsing the rules to create a list of patterns that match all of the specific classes that require the probes … In general, the logic is generated by parsing the rules to create a list of patterns that match all of the specific classes that require the probes and converting this into source code that, when compiled, may be executed by class loader 100”; see also par. 0036

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wiener to include the configuration information is stored by a class loader, as disclosed by Hind for the purpose of determining whether any stored probes have been activated for insertion. If so, insertion system 108 will insert the probes into the corresponding classes (see, par. 0045 of Hind)

As to claim 12, Hind discloses the medium wherein disabling the plurality of test operations is responsive at least: 
receiving, by a class loader, a request to load a type that is from the first module, wherein the type comprises the plurality of test operations (par. 0036, “… probes and rules 12 are received by injection tool 14. Once received, the probes are compiled by compiler 16 into bytecode, which are inserted into the binary files of product library 18. Specifically, the compiled probes are inserted into the appropriate classes 20A-C by injection tool 14, as designated by the rules while Java Virtual Machine (JVM) 26 is shut down. As shown in FIG. 1, probes were inserted only into class 20A, which was saved as a new binary file 30 in probe library 22 of classpath 24. When JVM 26 is restarted, class loader 28 will instantiate the product using the modified class 30 and classes 20B-C. …”);; 
analyzing, by the class loader, the configuration information to determine that the disable test operations configuration is associated with the first module (par. 0052-0053, “When issued, the “deactivate” request accepts a GUID and moves the respective rules to the off-line index and passes the class recognition logic to the class loader 100 causing the respective fragments to be removed by way of a reload of matching in-memory class code.  The “remove” request forces a “deactivate” and then purges the fragment database 62 of all entries with the corresponding GUID.” Further, see claim 3, 5. Further EN: The instrumentation is performed externally instead of internally to modify the original code of the modules).

Wiener discloses receiving a command for disabling, on a per-module basis, test operations recited in a set of module code corresponding to a particular module of a plurality of modules in a module system. Hind also discloses well-known method of analyzing, by the class loader, the configuration information to determine whether test operations for the particular module are enabled or disabled, as set forth above. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed of Hind to substituting the internal rationale in Hind for the external one done to Wiener leading to predictable results. (See Abstract, Figs. 2-4, paragraphs 0036, 0044-0045, and 0052 of Hind). See, MPEP 2143.(B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199